COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                  ORDER OF ABATEMENT

Appellate case name:        Stephen Franklin Heiman v. The State of Texas

Appellate case number:      01-18-00968-CR

Trial court case number:    81031-CR

Trial court:                149th District Court of Brazoria County

        A jury convicted appellant, Stephen Franklin Heiman, of the offense of capital
murder, and the trial court assessed his punishment at confinement for life. And, the trial
court appointed Frank J. Fraley to represent appellant on appeal. Appointed counsel has
filed a motion to withdraw as appellant’s counsel, stating that “he was elected the 240th
State District Judge in Fort Bend County, Texas.”
        Accordingly, we abate the appeal and remand the case to the trial court to
determine whether appointed counsel, Frank J. Fraley, should be allowed to withdraw
from representing appellant on appeal. If counsel is allowed to withdraw, the trial court
is directed to appoint counsel, at no expense to appellant, to represent him on appeal. See
TEX. CODE CRIM. PROC. ANN. art. 1.051(a), (c), (d)(1); 26.04(j)(2), (p).
        The trial court clerk is directed to file a supplemental clerk’s record containing the
trial court’s orders, and any findings or recommendations, with this Court no later than 30
days from the date of this order.
       The appeal is abated, treated as a closed case, and removed from this Court’s
active docket.
       It is so ORDERED.

Judge’s signature: /s Julie Countiss
                     Acting individually       Acting for the Court

Date: __February 12, 2019___
                                              1